 


109 HR 5038 IH: Veterans' Memorial Marker Act of 2006
U.S. House of Representatives
2006-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5038 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2006 
Mr. Miller of Florida (for himself and Ms. Berkley) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to extend and expand the application of the Department of Veterans Affairs benefit for Government markers for marked graves of veterans buried in private cemeteries and to provide Government markers or memorial headstones for deceased dependent children of veterans whose remains are unavailable for burial. 
 
 
1.Short titleThis Act may be cited as the Veterans' Memorial Marker Act of 2006. 
2.Extension and expanded application of Department of Veterans Affairs benefit for Government markers for marked graves of veterans buried in private cemeteries 
(a)One-year extension of Government marker benefitSection 2306(d)(3) of title 38, United States Code, is amended by striking December 31, 2006 and inserting December 31, 2007.  
(b)Application of Government marker benefit to veterans dying on or after November 1, 1990Subsection (d) of section 502 of the Veterans Education and Benefits Expansion Act of 2001 (Public Law 107–103; 38 U.S.C. 2306 note) is amended by striking September 11, 2001 and inserting November 1, 1990. 
3.Provision of Government markers or memorial headstones for deceased dependent children of veterans whose remains are unavailable for burial 
(a)Provision of markersSubsection (b) of section 2306 of title 38, United States Code, is amended— 
(1)by adding at the end of paragraph (2) the following new subparagraph: 
 
(C) An eligible dependent child of a veteran.; and 
(2)by adding at the end of paragraph (4) the following new subparagraph: 
 
(C)For purposes of this section, the term eligible dependent child means a child— 
(i)who is under 21 years of age, or under 23 years of age if pursuing a course of instruction at an approved educational institution; or 
(ii)who became permanently physically or mentally disabled and incapable of self-support before reaching 21 years of age, or before reaching 23 years of age if pursuing a full-time course of instruction at an approved educational institution.. 
(b)Addition of memorial inscription to headstone of veteranSubsection (f) of such section is amended by inserting or eligible dependent child after surviving spouse both places it appears. 
(c)Effective dateThe amendments made by subsections (a) and (b) shall apply with respect to individuals dying after the date of the enactment of this Act. 
 
